Case 1:21-cv-05124-PAE Document 32 Filed 09/09/21 Page 1of5
Case 1:21-cv-05124-PAE Document 31 Filed 09/08/21 Page 1 of 2

 

THE City OF NEW YORK

GEORGIA M. PESTANA LAW DEPARTMENT KATHERINE J, WEALL
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NEW YORK 10007 Phone: (212) 356-5055

Mobile: (646) 370-005 |
kweall@law-nyc.gov

September 7, 2021

BY ECF

Honorable Paul A. Engelmeyer
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Vaide Husenovski v. City of New York, et al.
21-CV-5124 (PAE)

Your Honor:

I am the Senior Counsel in the office of Georgia M. Pestana, Corporation Counsel
of the City of New York assigned to represent the City of New York in the above-referenced
matter, The City writes to respectfully request that Your Honor “so order” the attached subpoena
directing the New York City Employees’ Retirement System to produce the last known address
of former Correction Officers Alifa Waiters and Daphne Farmer, should they be in possession of
such addresses,

On July 1, 2021, the Court ordered the New York City Law Department to
produce the service addresses of the individual defendants in this action to plaintiff.
Accordingly, the City obtained and produced the last known addresses that the Department of
Correction had on file for all of the defendants. Plaintiff has informed me that the addresses for
two of the defendants, Alifa Waiters and Daphne Farmer, appear to be out of date, and plaintiff
has therefore been unable to serve them with process. Ms. Waiters and Ms. Farmer left their
employment with the New York City Department of Correction in or about 2020, and DOC does
not have more up-to-date addresses for them, however, NYCERS might.

NYCERS has advised this Office that they require a “so-ordered subpoena” to provide
this information. Accordingly, the City respectfully requests that Your Honor “so order” the
attached subpoena directing the New York City Employees’ Retirement System to produce the
last known addresses, e-mail addresses, and phone numbers of former Correction Officers Alifa
Waiters and Daphne Farmer.
Case 1:21-cv-05124-PAE Document 32 Filed 09/09/21 Page 2 of 5
Case 1:21-cv-05124-PAE Document 31 Filed 09/08/21 Page 2 of 2

Thank you for your consideration of this request.

Respectfully submitted,
isi Katherine J. Weall

Katherine J. Weall
Senior Counsel
Special Federal Litigation Division
To: Via ECF
Jeffrey Rothman, Esq.
Jason Leventhal, Esq.
Attorneys for Plaintiff
Case 1:21-cv-05124-PAE Document 32 Filed 09/09/21 Page 3 of 5
Case 1:21-cv-05124-PAE Document 31-1 Filed 09/08/21 Page 1 of3

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infounalion, er Ohjcets or to Permit Luspection of Premises ina Civil Action

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

VAIDE HUSENOVSKi,

 

Plaintiff

v. Civil Action No, 21 CV 5124 (PAE)

THE CITY OF NEW YORK, et al.,

 

” Defendant
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: NYC EMPLOYEES’ RETIREMENT SYSTEM
335 Adams Street, Suite 2300; Brooklyn, New York 11201

(Name of person to who this subpoena iy directed}

 

vi Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Last known addresses, e-mail addresses, and telephone numbers for the following former employees of the

New York City Department of Correction:
Allfa Walters and Daphne Farmer.

 

400 Church Street, Room 3-204 9/28/2021 @ 9:00am

Place: py mail to: NYG Law Department, Attn: Katherine Weall ] Date and Time;
___ New York, NY 10607

 

 

 

(I Inspection of Premises: YOU ARE COMMANDED io permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: ~ | Date and Time:

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 09/08/21

» Baad
ind A. Cngehmey

HON, PAUL A. ENGELMBYER a
UNIFRD STATES DISTRICT JUDGE

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) ;
City of New York , who issues or requests this subpoena, are;

Katherine J. Weall, SC; NYC Law Dept, 100 Church Street, New York, NY 10007; kweall@law.nyc.gov; (212) 356-5055,

 

 

 

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed, Fed. R. Civ. P. 45{a)f4).
Case 1:21-cv-05124-PAE Document 32 Filed 09/09/21 Page 4 of 5
Case 1:21-cv-05124-PAE Document 31-1 Filed 09/08/21 Page 2 of 3

AO 8813 (Rev. 02/14) Subpoena to Produce Documents, information, or Objects or to Permit inspection of Premises in a Civil Action (Page 2)

‘Civil Action No, 21 CV 5124 (PAE)

PROOF OF SERVICE
(This section should not be filed with ihe court unless required by Fed, R. Civ. P. 43,)

L received this subpoena for fume of individual and title, ifany) Legal Unit

 

on {date}

 

a1 served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) yor

 

71 Treturned the subpoena unexecuted because:

 

&

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00 ;

I declare under penalty of perjury that this information is true,

Date: _

 

Server's signature

 

Printed name and title
City of New York Law Department
Special Federal Litigation Division
100 Church Street
New York, NY 10007

Server's address

Additional information regarding attempted service, etc.:
Case 1:21-cv-05124-PAE Document 32 Filed 09/09/21 Page 5 of 5
Case 1:21-cv-05124-PAE Document 31-1 Filed 09/08/21 Page 3 of 3

AD 88B (Rev. 02/14) Subpoena to Produce Documents, {nformation, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e}, and (g} (Effective 12/1/13)

(c} Place of Compliance.

(1) Fer a Trial, Hearlag, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
fA} within 100 miles of where the person resides, is employed, or
regularly transacts business in person, or
3) within the state where (he puison resides, is eepluyed, ut regularly
trunsacts business in pezson, if the person
(i) is a party or a party’s officer; or
(i) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A} production of dacuments, electronically stored information, or
tangible things al & phice. within LOO usiles uf where lhe petson resides, is
amployed, or regularly transacts business in person, and

(B) inspection of premises at the promiaca to be inspected,

(i) Protecting a Person Subject to a Subpoena; Enforcement.

  
   

(0) dialding Unidhie Dritden-or Exptise; Stictions, & party oraltomey
sesponallil (oF lasing atid sehvirig.a subipotnd must ake toutanuble haps
1o-avoid imiposting tndye burden or expense’ on 4 parkon subjést w Uke
subpoena. The count forthe districl Wwhart-coiiplianee is required must
entrée: this duty and Impose au sppiropritite garietio lielemay inctude
Jast edmings. and redsonable attomey’s fkes—n a yility dr aderney who
fails to comply.

 

 

     

     

 

(2) Connnand to Produce Materials or Permit Inspection.

(A) Appearance Not Required, A parson comiiandud to produce
documents, electronically stored information, or tangible things, er to
permit the inspection of premises, neud not appear in person af the place of
production or inspection unless also-contarmniled ta:appuar Fur a deposition,
hearing, or trial,

_(B) Objections, A person commanded lo produce docuntents or tangible
Hanes Gr to peaitit ibspection: many Serve. one the party Grattorney deal gimted
in the subpocaa.a Writer’ olyjeotion fe inspecting, copying, testing, oF
danipling any ofall of the wiaterinls or w inspecting ibe premiyes—or ty

frdddcing dleemonisally stored iyeicinatan ihthie forn.oF Joris retjuested.
‘The'dbieelion-tiust be seveu hefore thé Carly ofthe tine speciied for
complisnee-or 14 days titer the Subpsietit is served. If ait objection is tnade,
the following nudes apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts winy be required only as directed in the order, and the
order must protect 9 person who is neither a party nora party’s officer from
significant expense resulting from compHance,

    

 
 

(3) Ouashing or Madifiing a Subpoena.

(A) Hien Requivvet On timely metion, the court for the districl where
complianee is required must quash or modity a subpoena thal:

{i) fails 10 allow a reasonable time to comply;

(i) requires a person to comply beyond the geographical limits
specified in Rule 43(c),

(iii) requires disclosure of privileged of other protected matter, if no
exception or waiver applies, or

(iv) subjects a person to undue burden.

(By When Permitied. To protect. person subject to or affected by a
subpoena, ihe court forthe district where compliance js required may, on
motion, quash or madify dhesubpoena éf it requires:

(P disclosing a trade secret or olher confidential research,
development, or commercial information, or

Gi) disclosing an unretained expert’s opinion or information that does
not describe specific ocuurrences in dispute and results froin the expert's
study that was nat requested by a party.

(C) Specifving Conditions as an Alternative, In the circumstances
described in Rude 45{d}(3)(B), the court may, mstead of quashing or
modifying ¢ subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoensed person will be reasonably compensated.

(2) Duties in Responding to 1 Subpoena,

(D) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Doemnents, A person responding to a sihpnesa in proriine documents
must produce them as they are kept in se ardinacy dinse of business or
must organize and label ther to corresjaind to the categories in the demand,

(B) Form for Producing Electronically Stored Information Not Specified.
if a subpeena does not specify a form for produding elactionically stored
information, .the person responding must preduce it in a form or forms in
whieh if is ordinarily maintained or in a reasonably usable form or forms,

(C) Electranicatly Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than on¢ form,

{B) Jnaccessible Electronically Stored Information. The person
resporiding need not siravide discovery of electronically stored information
from sources that the-peigor [déntifies as not redkonibly adegssible because
of undue burden or cost. On mation to compel discovery or for a protective
order, the person respoiidinig must show that the information is not
reasonably accessible beenuse of undue burden or.cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)2XC). The court may specify conditions for the discovery.

(2) Claiming Privilage.or Protection. /

(A) dafioanantion Hitbheld, A posson withholding subpoenaed information,
woder a chine dhat it ig privileged oc. subject: to protection as tial-preparalian
material must:

(i) expressly make the claim; and

{ii} describe the nature of the withheld documents, communications, or
fangible things in a manmer that, without revealing information itself
privileged or protested, will enable the parties to assess the elaim,

(B) fuformation Piadiced, If information produced in response to a
subpoini id subject to's claim of privilege or of protection as
tial-prajiration maiedal, the person making the elain may noufy any party
that rééeived the infarmation of Hie claim and the basis. for it After being
nolilizd, & party must promptly return, sequester, or destroy, Ihe specified
inforiiation and any copivs it has; must not use or discloag the inlormaiion
until the claim is resolved; must take reasonable steps to retrieve the
information if Ihe party disclosed it before being notified; and may proniptty
present the information underseal to. Gis-court for the district where
compliance is required fora détermination of the étsim, The perso who
produced the infonnatfon must_preserve the information umil the ebain is
resolved. ,

{g) Cuntempt

Thy cviet for the district where compliance is required-~and also, afer a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to Et.

 

 

For access lo subpocna mateciais, see Fed, R, Civ. P.45(@) Committee Nole (2019).

 

 
